Citation Nr: 1624743	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to May 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, continued a disability rating of 50 percent for PTSD and denied entitlement to a total disability rating based on individual unemployability (TDIU).  In June 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a Board hearing.  

During the course of this appeal, the RO issued a December 2015 rating decision that granted entitlement to a TDIU effective March 9, 2009, the date of the Veteran's claim.  As that decision constitutes a full grant of the benefit sought with respect to the claim for a TDIU, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The December 2015 rating decision also granted an increased rating for the Veteran's PTSD, assigning a 70 percent rating effective March 9, 2009.  Although the RO granted a higher rating for the Veteran's PTSD during the pendency of this appeal, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

At his March 2015 VA examination, the Veteran reported that he had been going to the Vet Center once a week for individual therapy and to a weekly group.  Similarly, April 2013, February 2014, and February 2015 VA treatment records show the Veteran reported receiving therapy at the Vet Center since 2004.  However, no Vet Center records have been associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  

An April 2013 VA treatment record shows the Veteran reported receiving therapy on a weekly basis from J.R., M.D. since 2006.  While the claims file reveals January 2009 and July 2010 letters from Dr. J.R., the actual treatment records are not of record and there is nothing in the claims file for treatment received after July 2010.  These records should be requested on remand.  Id.  

Finally, all VA treatment records have not been obtained.  The March 2015 VA examiner made reference to June 2010, September 2010, and December 2010 VA treatment records, which are not of record.  It does not appear that any VA treatment records prior to June 21, 2011 have been associated with the Veteran's claims file.  VA has a duty to obtain all of the Veteran's VA treatment records.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers who have provided any treatment to him for PTSD or any other mental health disorder since January 2008.  Specifically ask the Veteran to authorize VA to obtain all records of treatment from the Vet Center and Dr. J.R. since January 2008.  If signed authorizations are received, obtain all of the treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.
2.  Obtain all of the Veteran's VA treatment records for the period since January 2008 that have not already been associated with the claims file, including records from January 2008 to June 21, 2011.  All attempts to procure the requested records, including negative replies, should be documented in the claims file.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

